DETAILED ACTION
In response to communications filed 2 August 2021, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims; (ii) rewritten to overcome the rejection(s) under 35 U.S.C. 112; and (iii) the nonstatutory double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter: Oberhofer in view of Sawhney are the closest prior art to the limitations of claims 7, 12, and 15, as shown in the instant rejection of claims 1 and 6, below. However, Oberhofer as modified does not teach the additional limitations of claims 7, 12, and 15. These features, when viewed as a whole in combination with claim 1 and any intervening claims, amount to allowable subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,080,245. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 11,080,245 B2
1. A file system running on a node that transparently deploys file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to reliable and highly reliable non-volatile storage, the system comprising:




multiple tiers of storage that host data via file system application programming interfaces (abbreviated APIs), including:



volatile storage (abbreviated VS) tier with a VS API;

reliable non-volatile storage (abbreviated RNVS) tier with a RNVS API; and




highly reliable non-volatile storage (abbreviated HRNVS) tier with a HRNVS API;














an intermediary file system API that presents to a host system a single interface and




translates file system requests received via different access protocols into commands compatible with the VS API, the RNVS API, and the HRNVS API, without host system awareness of which of the multiple tiers holds requested data and metadata;

a write manager that writes data, received via the intermediary file system API and destined for a file, to the volatile storage tier and marks it to be committed to the reliable non-volatile storage tier;

a consistency point flush manager that periodically commits data from the volatile storage tier to the reliable non-volatile storage tier; and




a synchronization manager that periodically synchronizes data from the reliable non-volatile storage tier to the highly reliable non-volatile storage tier.
1. A file system running on a node that transparently deploys file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to first type and second type non-volatile storage, the system comprising one or more processors and memory storing instructions
that, when executed by a processor of the one or more processors implement:

storing in multiple tiers of storage host data received from and provided to a host system via file system application programming interfaces (abbreviated APIs), the multiple tiers of storage including:

a volatile storage (abbreviated VS) tier with a VS API,

a first type non-volatile storage (abbreviated RNVS) tier with a RNVS API, and exhibiting a first reliability criterion, the first reliability criterion being greater than a reliability of the volatile storage; and

a second type non-volatile storage (abbreviated HRNVS) tier with a HRNVS API, and exhibiting a second reliability criterion, the second reliability criterion being greater than the first reliability criterion, and

tracking staleness of each data block in the volatile storage tier that already has been copied to the first type non-volatile storage tier, and when a data block staleness has exceeded a criterion, expiring the data block
from the volatile storage tier and updating a block table to indicate that the data block is to be retrieved from the first type non-volatile storage tier;

presenting to a host system a single interface for receiving data from the host for storage into the multiple tiers of storage or providing data retrieved from the multiple tiers of storage;

translating file system requests received via different access protocols into commands compatible with the VS API, the RNVS API, and the HRNVS API, without host system awareness of which of the multiple tiers holds requested data and metadata;

writing data received from the host via the single interface and destined for a file, by sending a message to the volatile storage tier and marking the data to be committed to the first type non-volatile storage tier;

periodically committing at least some data from the volatile storage tier to the first type non-volatile storage tier by writing received messages into a second dataspace while a first dataspace having reached a consistency point is emptied to the first type nonvolatile storage tier; and

periodically synchronizing at least some data from the first type non-volatile storage tier to the second type non-volatile storage tier by copying data detected as changed from the first type non-volatile storage tier to corresponding data in the second type non-volatile storage tier.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“intermediary file system API that presents . . . and translates” in claim 1
“write manager that writes . . . and marks” in claim 1
“consistency point flush manager that periodically commits” in claim 1
“synchronization manager that periodically synchronizes” in claim 1
“intermediary file system API controls” in claim 2
“intermediary file system API automatically determines” in claim 4
“consistency point flush manager periodically mirrors” in claim 6
“synchronization manager periodically synchronizes” in claim 6
“synchronization manager demirrors . . . and marks” in claim 7
“cache manager that: tracks . . . expires” in claims 15 and 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 12 is objected to because of the following informalities: 
claim 1: “the system” has antecedent basis to --the file system-- (line 3)
claims 2-18: “The system” has antecedent basis to --The file system-- (line 1)
claim 12: “the transaction log” lacks antecedent basis and should be --a transaction log-- (line 4).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-18, the claim limitations identified in paragraph [15] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure does not provide adequate structure to perform the claimed functions. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the full scope of the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	
	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms “reliable” and “highly reliable” in claims 1, 19, and 20 are relative terms which render the claims indefinite.  The terms “reliable” and “highly reliable” are not defined by the claims, the specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-18 are rejected because they inherit this deficiency. For the purpose of applying prior art, “reliable” and “highly reliable” are interpreted as --second-- and --third-- to differentiate the storage tiers.
The term “intermediately reliable” in claims 6-7 are relative terms which render the claims indefinite.  The terms “intermediately reliable” are not defined by the claims, the specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of applying prior art, “intermediately reliable” is interpreted as --fourth-- to differentiate the storage tiers.
Regarding claims 1-18, the claim limitations identified in paragraph [15] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations at issue are directed to functions performed by software, however, the algorithm or steps/procedure for performing the computer functions are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the functions must be described so that one of ordinary skill in the art would understand how the inventor intended the function to be performed; simply restating the function recited in the claim is not sufficient. See MPEP § 2161.01(I). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 2014/0059311 A1) in view of Sawhney (US 2018/0121110 A1).

Regarding claim 1, Oberhofer teaches a file system running on a node that transparently deploys file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to reliable and highly reliable non-volatile storage, the system comprising:
multiple tiers of storage that host data via file system application programming interfaces (abbreviated APIs) (see Oberhofer [0050], the “hierarchical storage” includes multiple tiers of storage that host files via “APIs”), 
including:
volatile storage (abbreviated VS) tier with a VS API (see Oberhofer [0050] and [0053], “first storage tier . . . volatile storage media”);
reliable non-volatile storage (abbreviated RNVS) tier with a RNVS API (see Oberhofer [0050] and [0053], “second storage tier . . . solid-state drive (SSD) storage”); and
highly reliable non-volatile storage (abbreviated HRNVS) tier with a HRNVS API (see Oberhofer [0050] and [0053], “lowest storage tier . . . tape storage”);
a write manager that writes data, destined for a file, to the volatile storage tier and marks it to be committed to the reliable non-volatile storage tier (see Oberhofer [0044], data is written and the “creation of an image” marks it to be committed to the reliable non-volatile storage tier);
a consistency point flush manager that periodically commits data from the volatile storage tier to the reliable non-volatile storage tier (see Oberhofer [0047], “image has to be moved from secondary main memory area the first persistent storage layer,” where [0052]-[0053] teach committing data periodically because a “backup-rule specifies the time intervals at which any one of the created images shall be stored”); and
a synchronization manager that periodically synchronizes data from the reliable non-volatile storage tier to the highly reliable non-volatile storage tier (see Oberhofer [0052]-[0053], “creating a further copy” at the “low-level storage tiers” at “time intervals” periodically synchronizes the data).
Oberhofer does not explicitly teach
an intermediary file system API that presents to a host system a single interface and translates file system requests received via different access protocols into commands compatible with the VS API, the RNVS API, and the HRNVS API, without host system awareness of which of the multiple tiers holds requested data and metadata; and
wherein the data is received via the intermediary file system API.
However, Sawhney teaches
an intermediary file system API that presents to a host system a single interface and translates file system requests received via different access protocols into commands, without host system awareness of which of the multiple tiers holds requested data and metadata (see Sawhney [0047]-[0049], “front-end tier . . . expose a user interface and/or an API for receiving requests,” where one of the “clients” is a host system); and
wherein the data is received via the intermediary file system API (see Sawhney [0049]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediary file system API, as taught by Sawhney, with the techniques taught by Oberhofer, because “A data repository may be communicatively coupled to front-end tier . . . Different tiers may transmit messages and data to other tiers using one or more network communication protocols” (see Sawhney [0030]).
Oberhofer as modified teaches wherein the commands are compatible with the VS API, the RNVS API, and the HRNVS API (see Oberhofer [0050] and [0053] and Sawhney [0031], [0049], and [0062], where the API commands compatible with the “storage pool” interfaces taught by Sawhney, are compatible with the VS, RNVS, and HRNVS storage interfaces taught by Oberhofer).

Regarding claim 2, Oberhofer as modified teaches wherein the intermediary file system API controls storage of data across the storage tiers and interaction with the stored data based at least on a cost optimization policy and/or storage task selected by an organization (see Sawhney [0062], “select a pool that satisfies a container policy that has the lowest load . . . configurable by a storage administrator”).

Regarding claim 6, Oberhofer as modified teaches wherein the reliable non-volatile storage tier is mirrored (see Oberhofer [0046], “raid system supporting multiple mirrors”), and
the consistency point flush manager periodically mirrors data from the volatile storage tier to an intermediately reliable non-volatile storage (see Oberhofer [0046], [0052], and [0056], where the “second memory space,” i.e., volatile storage tier, is mirrored to non-volatile storage at “time intervals”), and
wherein the synchronization manager periodically synchronizes data from the intermediately reliable non-volatile storage to the highly reliable non-volatile storage tier (see Oberhofer [0052]-[0053], “creating a further copy” at the “low-level storage tiers” at “time intervals” periodically synchronizes the data).

Regarding claim 8, Oberhofer as modified teaches wherein the highly reliable non-volatile storage tier hosts a third native file system, the third native file system has third characteristics, and the highly reliable non-volatile storage tier is slower and less expensive than the reliable non-volatile storage tier (see Oberhofer [0048] and [0052], “storage tiers are ordered in accordance with the characteristic,” where lower tiers have slower “I/O response” and are less expensive than “higher-level (expensive) storage tiers”).

Regarding claim 9, Oberhofer as modified teaches wherein the reliable non-volatile storage tier hosts a second native file system, and the second native file system has second characteristics that are disjoint from the third characteristics of the third native file system (see Oberhofer [0048] and [0052]).

Regarding claim 10, Oberhofer as modified teaches wherein the volatile storage tier hosts a first native file system, and the volatile storage tier is faster and more expensive than the reliable non-volatile storage tier (see Oberhofer [0048] and [0052]).

Regarding claim 11, Oberhofer as modified teaches wherein the multiple tiers of storage include an instance non-volatile storage tier that hosts a fifth native file system, and the instance non-volatile storage tier is faster and less reliable than the reliable non-volatile storage tier and is slower and more reliable than the volatile storage tier (see Oberhofer [0048] and [0052], “storage tiers are ordered in accordance with the characteristic,” where lower tiers have slower “I/O response” and are less expensive than “higher-level (expensive) storage tiers”).

Regarding claim 13, Oberhofer as modified teaches wherein the consistency point flush manager includes one or more processors that perform commit operations including:
temporarily freezing data in the volatile storage tier at consistency points (see Oberhofer [0058], “original image” and “full images”); and
copying data that has changed between consistency points in the volatile storage tier to the reliable non-volatile storage tier (see Oberhofer [0047] and [0058], “incremental data packages” are copied).

Regarding claim 14, Oberhofer as modified teaches wherein the synchronization manager includes one or more processors that perform synchronization operations including:
freezing data in the reliable non-volatile storage tier during durable snapshots see Oberhofer [0058], “original image” and “full images”); and
copying changed durable snapshots from the reliable non-volatile storage tier to the highly reliable non-volatile storage tier (see Oberhofer [0052]-[0053] and [0058], “incremental data packages” are copied).

Regarding claim 19, Oberhofer teaches a method of transparently deploying file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to reliable and highly reliable non-volatile storage, the method including:
hosting data across multiple tiers of storage via file system application programming interfaces (abbreviated APIs) (see Oberhofer [0050], the “hierarchical storage” includes multiple tiers of storage that host files via “APIs”),
including:
volatile storage (abbreviated VS) tier with a VS API (see Oberhofer [0050] and [0053], “first storage tier . . . volatile storage media”), 
reliable non-volatile storage (abbreviated RNVS) tier with a RNVS API (see Oberhofer [0050] and [0053], “second storage tier . . . solid-state drive (SSD) storage”), and
highly reliable non-volatile storage (abbreviated HRNVS) tier with a HRNVS API  (see Oberhofer [0050] and [0053], “lowest storage tier . . . tape storage”);
writing, using a write manager, data, destined for a file, to the volatile storage tier and marking it to be committed to the reliable non-volatile storage tier (see Oberhofer [0044], data is written and the “creation of an image” marks it to be committed to the reliable non-volatile storage tier);
periodically committing, using a consistency point flush manager, data from the volatile storage tier to the reliable non-volatile storage tier (see Oberhofer [0047], “image has to be moved from secondary main memory area the first persistent storage layer,” where [0052]-[0053] teach committing data periodically because a “backup-rule specifies the time intervals at which any one of the created images shall be stored”); and
periodically synchronizing, using a synchronization manager, data from the reliable non- volatile storage tier to the highly reliable non-volatile storage tier (see Oberhofer [0052]-[0053], “creating a further copy” at the “low-level storage tiers” at “time intervals” periodically synchronizes the data).
Oberhofer does not explicitly teach
presenting to a host system, via an intermediary file system API, a single interface and translating file system requests received via different access protocols into commands compatible with the VS API, the RNVS API, and the HRNVS API, without host system awareness of which of the multiple tiers holds requested data and metadata;
wherein the data is received via the intermediary file system API.
However, Sawhney teaches
presenting to a host system, via an intermediary file system API, a single interface and translating file system requests received via different access protocols into commands, without host system awareness of which of the multiple tiers holds requested data and metadata;
wherein the data is received via the intermediary file system API.
However, Sawhney teaches
presenting to a host system, via an intermediary file system API, a single interface and translating file system requests received via different access protocols into commands, without host system awareness of which of the multiple tiers holds requested data and metadata (see Sawhney [0047]-[0049], “front-end tier . . . expose a user interface and/or an API for receiving requests,” where one of the “clients” is a host system); and
wherein the data is received via the intermediary file system API (see Sawhney [0049]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediary file system API, as taught by Sawhney, with the techniques taught by Oberhofer, because “A data repository may be communicatively coupled to front-end tier . . . Different tiers may transmit messages and data to other tiers using one or more network communication protocols” (see Sawhney [0030]).
Oberhofer as modified teaches wherein the commands are compatible with the VS API, the RNVS API, and the HRNVS API (see Oberhofer [0050] and [0053] and Sawhney [0031], [0049], and [0062], where the API commands compatible with the “storage pool” interfaces taught by Sawhney, are compatible with the VS, RNVS, and HRNVS storage interfaces taught by Oberhofer).

Regarding claim 20, Oberhofer teaches a non-transitory computer readable storage medium impressed with computer program instructions, the instructions, when executed on a processor, implement a file system that transparently deploys file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to reliable and highly reliable non-volatile storage (see Oberhofer [0022]), 
the file system configurable to carry out a method comprising:
hosting data across multiple tiers of storage via file system application programming interfaces (abbreviated APIs) (see Oberhofer [0050], the “hierarchical storage” includes multiple tiers of storage that host files via “APIs”),
including:
volatile storage (abbreviated VS) tier with a VS API (see Oberhofer [0050] and [0053], “first storage tier . . . volatile storage media”),
reliable non-volatile storage (abbreviated RNVS) tier with a RNVS API (see Oberhofer [0050] and [0053], “second storage tier . . . solid-state drive (SSD) storage”), and
highly reliable non-volatile storage (abbreviated HRNVS) tier with a HRNVS API (see Oberhofer [0050] and [0053], “lowest storage tier . . . tape storage”);
writing, using a write manager, data, destined for a file, to the volatile storage tier and marking it to be committed to the reliable non- volatile storage tier (see Oberhofer [0044], data is written and the “creation of an image” marks it to be committed to the reliable non-volatile storage tier);
periodically committing, using a consistency point flush manager, data from the volatile storage tier to the reliable non-volatile storage tier (see Oberhofer [0047], “image has to be moved from secondary main memory area the first persistent storage layer,” where [0052]-[0053] teach committing data periodically because a “backup-rule specifies the time intervals at which any one of the created images shall be stored”); and
periodically synchronizing, using a synchronization manager, data from the reliable non- volatile storage tier to the highly reliable non-volatile storage tier (see Oberhofer [0052]-[0053], “creating a further copy” at the “low-level storage tiers” at “time intervals” periodically synchronizes the data).
Oberhofer does not explicitly teach
presenting to a host system, via an intermediary file system API, a single interface and translating file system requests received via different access protocols into commands, without host system awareness of which of the multiple tiers holds requested data and metadata;
wherein the data is received via the intermediary file system API.
However, Sawhney teaches
presenting to a host system, via an intermediary file system API, a single interface and translating file system requests received via different access protocols into commands, without host system awareness of which of the multiple tiers holds requested data and metadata (see Sawhney [0047]-[0049], “front-end tier . . . expose a user interface and/or an API for receiving requests,” where one of the “clients” is a host system); and
wherein the data is received via the intermediary file system API (see Sawhney [0049]-[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediary file system API, as taught by Sawhney, with the techniques taught by Oberhofer, because “A data repository may be communicatively coupled to front-end tier . . . Different tiers may transmit messages and data to other tiers using one or more network communication protocols” (see Sawhney [0030]).
Oberhofer as modified teaches wherein the commands are compatible with the VS API, the RNVS API, and the HRNVS API (see Oberhofer [0050] and [0053] and Sawhney [0031], [0049], and [0062], where the API commands compatible with the “storage pool” interfaces taught by Sawhney, are compatible with the VS, RNVS, and HRNVS storage interfaces taught by Oberhofer).

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 2014/0059311 A1) in view of Sawhney (US 2018/0121110 A1) as applied to claims 1-2 above, and further in view of Byers et al. (US 2018/0102985 A1).

Regarding claim 3, Oberhofer as modified teaches wherein the cost optimization policy and/or the storage task maps to service level objectives (abbreviated SLOs), including at least data protection SLOs and cloning SLOs (see Sawhney [0056]-[0059] and [0062], “service-level agreements,” where “Durability and availability policies” are data protection and cloning SLOs).
Oberhofer as modified does not explicitly teach SLOs including budget SLOs, cost SLOs, performance SLOs, health SLOs.
However, Byers teaches SLOs including budget SLOs, cost SLOs, performance SLOs, health SLOs (see Byers [0120], “service parameters . . . performance . . . uptime or availability . . . lower costs . . . lower subscription or service rates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the service level objectives, as taught by Byers, with the objectives taught by Oberhofer as modified, because additional SLO parameters would allow a system administrator to further customize the data migrations policies.

Regarding claim 4, Oberhofer as modified teaches wherein the intermediary file system API automatically determines storage parameters that meet the SLOs based at least on: cost metrics of the storage tiers, including storage cost, transmission cost, and access cost; performance characteristics of the storage tiers; durability characteristics of the storage tiers; and efficiency characteristics of the storage tiers (see Oberhofer [0052]-[0053], Sawhney [0056]-[0059], and Byers [0120], where the parameters taught by Byers and Sawney are metrics and characteristics of the storage tiers taught by Oberhofer).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 2014/0059311 A1) in view of Sawhney (US 2018/0121110 A1) as applied to claim 1 above, and further in view of Tripathy et al. (US 2018/0067658 A1) and Sahin et al. (US 10,481,805 B1).

Regarding claim 5, Oberhofer as modified teaches wherein the different access protocols further include at least representational state transfer (abbreviated REST) (see Sawhney [0048], “REST”).
Oberhofer as modified does not explicitly teach wherein the different access protocols further include network file system (abbreviated NFS), common internet file system (abbreviated CIFS), internet small computer systems interface (abbreviated iSCSI), server message block (abbreviated SMB), and file transfer protocol (abbreviated FTP).
However, Tripathy teaches wherein the different access protocols further include network file system (abbreviated NFS), common internet file system (abbreviated CIFS), internet small computer systems interface (abbreviated iSCSI), server message block (abbreviated SMB), and file transfer protocol (abbreviated FTP) (see Tripathy [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different access protocols, as taught by Tripathy, with the access protocols taught by Oberhofer as modified, in order to predictably support additional communication protocol interfaces that were well-known in the art.
Oberhofer as modified does not explicitly teach wherein the different access protocols further include cloud data management interface (abbreviated CDMI) and apple filing protocol (abbreviated AFP).
However, Sahin teaches wherein the different access protocols further include cloud data management interface (abbreviated CDMI) and apple filing protocol (abbreviated AFP) (see Sahin 14:24-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different access protocols, as taught by Tripathy, with the access protocols taught by Oberhofer as modified, in order to predictably support additional communication protocol interfaces that were well-known in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhofer et al. (US 2014/0059311 A1) in view of Sawhney (US 2018/0121110 A1) as applied to claim 1 above, and further in view of Prahlad et al. (US 2010/0332401 A1).

Regarding claim 18, Oberhofer as modified does not explicitly teach wherein the multiple tiers of storage are distributed across different cloud-based storage platforms.
However, Prahlad teaches wherein the multiple tiers of storage are distributed across different cloud-based storage platforms (see Prahlad [0100] and [0061], “performing storage operations involving various cloud storage sites 115A-N,” where the cloud storage sites are different cloud-based storage platforms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distribute the storage tiers across different cloud-based storage platforms, as taught by Prahlad, in combination with the techniques taught by Oberhofer as modified, because “a storage policy relating to cloud storage sites 115A-N may specify that a cloud storage site should be chosen, at least in part, based on the geographical ( or network) proximity between a data source ( e.g., client 130 and/or secondary storage computing device 165) and the cloud storage site in order to improve data transfers” (see Prahlad [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/
Primary Examiner, Art Unit 2158